*1067OPINION.
Smith :
The petitioner was organized to enable some friends of the members of two partnerships to participate in the profits from the latter’s interest in the Shepherd lease. Although there were two trustees, only one conducted the affairs of the petitioner, and his activities were few, as shown by the record, being limited practically to the receipt and disbursement of the income from the lease. The petitioner’s organization lacks the indicia of incorporated bodies necessary to classify it as an association taxable as a corporation. The facts here involved are analogous to those considered in Pryor & Lockhart Development Co., 26 B. T. A. 1054, and the principles of law discussed and applied there are applicable here. For the reasons more fully stated in that decision, we hold that the petitioner is not an association taxable as a corporation.
Having concluded that the petitioner is a trust, the secondary issues raised by the pleadings need not be decided. Pursuant to the stipulation of the parties,

Judgment will he entered imder Bule 50.